MEMORANDUM **
Gilbert Israel Serrano, Sr., a California state prisoner, appeals pro se from the district court’s summary judgment for prison officials in his 42 U.S.C. § 1983 action alleging various constitutional violations. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Clement v. Gomez, 298 F.3d 898, 901 (9th Cir. 2002), and we affirm.
The district court properly granted summary judgment on Serrano’s Eighth Amendment claim because Serrano did not create a triable issue as to whether defendants used excessive force in trying to contain a fight between prisoners. See id. at 903 (“Force does not amount to [a violation of the Eighth Amendment] if it is applied in a good faith effort to restore discipline and order and not maliciously and sadistically for the very purpose of causing harm.”) (quotation marks and citation omitted).
The district court properly granted summary judgment on Serrano’s access to the courts claims, because Serrano did not raise a triable issue as to whether defendants frustrated a nonfrivolous legal claim. See Lewis v. Casey, 518 U.S. 343, 351-53, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996).
Serrano’s remaining contentions are unpersuasive.
We deny Serrano’s “motion of various matters” filed on July 10, 2007.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*714ed by 9th Cir. R. 36-3.